PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/546,310
Filing Date: 26 July 2017
Appellant(s): SENEGAS et al.



__________________
Timothy E. Manning (Registration No. 48,964)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal

The ground(s) of rejection set forth in the Office action dated 07/08/2020 from which the appeal is taken have not been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
The claim rejections to claims 1-2, 7-8, 11-17, and 20 under 35 U.S.C. 102(a)(1).
The claim rejections to claims 3-6, 9-10, and 18-19 under 35 U.S.C. 103.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
  

(2) Response to Argument
Response to the 35 U.S.C. §102 and 103 rejection arguments on pages 8-18 of the Appeal Brief
Claim 1
The Appellants assert that “there is no disclosure to the effect that the image recordings from which the difference image is obtained are from the two different image recording elements 115 and 118 (assertedly teaching first and second digital cameras)… At least two image recordings recorded at different times does not disclose inherent that the image recordings made at PCIP.187812Atty. Docket No. 2014P00978WOUS Appl. No. 15/546,310Response under 37 C.F.R. § 1.116Amendment and/or ResponseExpedited ProcedureIn Reply to Final Office Action July 8, 2020different times, as disclosed by Dresel et al., would be recorded by different cameras (at different locations relative to the receiving region 104)… this does not disclose the specifically claimed process by the specifically arranged first and second digital cameras as recited in claim 1, in which inter alia the first digital camera takes a first picture of the subject outside the examination space for determining a biometric parameter, and the second digital camera takes a second picture of the subject within the examination space for identifying a subset of pixels using data indicative of the determined biometric parameter that defines a region of interest from which a physiological parameter is to be determined. Also, Dresel et al. contemplates a separate “difference image” that captures the differences between at least two other images to show the change in position of the patient, which may be used to derive movement. In contrast, claim 1 specifically recites identifying a subset of pixels of at least one picture (second picture(s)) that defines a region of interest from which at least one physiological parameter of the subject of interest is to be determined. That is, the second picture(s) is not compared to the first picture(s) to determine difference data, as disclosed by Dresel et al., but rather data indicative of the biometric parameter determined using the first 
Examiner respectfully disagrees.
Claim 1 is broad in that it does not recite any specific method for identifying a subset of pixels and a subset of pixels can contain any number of pixels including all or almost all of the pixels, some of them, or none of them. Dresel teaches determining at least one biometric parameter of the subject of interest ("The information determined by the evaluating unit 121 concerning the objects positioned on the patient positioning device 106 in this method step can comprise position information and/or movement information" [0043]; “a position and/or a siting and/or an orientation of the patient 105 … between the individual image recordings is determined" [0044]; “a position and/or an  orientation of the patient 105 on the patient positioning device 106 can be detected, for example, an abdominal position or a dorsal position of the patient 105 and/or a position in which the patient 105 is advanced feet first into the receiving region 104 by means of the patient positioning device 106 or a position, in which the patient 105 is advanced with the head foremost into the receiving region 104.” [0045]; “for determining the size information relating to the patient 105, and for determining the position information and/or orientation  information relating to the patient 105, registration data and/or registration information generated by the evaluating unit 121 with the aid of a model and/or with learning methods can also be used.”  [0046]. “Through the detection of extent information, a mass distribution of the patient 105 can also be calculated, for example, by means of a torque calculation and therefrom, weight information relating to the patient 105 can be derived.  Alternatively, for this purpose, based on the extent 
taking at least one second picture of the subject of interest (“the further 3-D image data recording unit 118 being arranged within the receiving region 104 in such a way that the patient 105 and, in particular, movements of the patient 105 during the magnetic resonance examination can be detected." [0036]) with a second digital camera (image data recording unit 118, [0036]-[0037], Fig. 2, upper left) after arranging the subject of interest within the examination space (“the patient 105 and, in particular, movements of the patient 105 during the magnetic resonance examination can be detected." [0036], Fig. 2. “The scanning region 120 of the further 3-D image data recording element 118, however, covers a region within the receiving region 104, in which the patient positioning device 106 is arranged during a magnetic resonance examination." [0037], Fig. 2), wherein a second field of view of the second digital camera (“The scanning region 120” [0037], Fig. 2) includes a region of the subject of interest (“The two 3-D image data recording elements 116, 118 each have a scanning region 119, 120 which covers, in particular, the patient positioning device 106 and a 
	identifying a subset of pixels (pixels of “one difference image” [0015]) of the at least one second picture taken by the second digital camera, using data indicative of the at least one determined biometric parameter of the subject of interest (“position of the object” [0015]) determined using the at least one first picture (3-D image data [0027]; “a movement of the patient can be detected based on at least one difference image which essentially represents the differences in the position of the object positioned on the patient positioning device between the at least two images recorded at different times." [0015]; “the further 3-D image data recording unit 118 being arranged within the receiving region 104 in such a way that the patient 105 and, in particular, movements of the patient 105 during the magnetic resonance examination can be detected." [0036]. The difference image will identify the subset of pixels by using data indicative of position of the object), that defines a region of interest (a region corresponding to difference image or to the patient [0015]) from which at least one physiological parameter of the subject of interest is to be determined (“by means of the movement information … the breathing of the patient can also be detected [0014]. Note that the breathing is a physiological parameter that is determined from differences in positions, i.e., movement information, which in turn is determined from changes in position, i.e., position information). That is, in Dresel, data indicative of the biometric parameter determined using the first picture(s) is position data of the patient. The position data are used to identify a subset of pixels which are pixels of “one difference image” [0015] of the at least one second picture taken by the second digital camera. Because of patient’s movement including breathing ([0014]), the position changes with time. Therefore, the difference image will indicate the movement of the chest caused by breathing thereby determining at least one physiological parameter (breathing). As disclosed by Dresel, “from the 3-D image data of different image recordings which image the same spatial region, but which have been recorded at different measuring times, movement information concerning the patient 105 and/or the operating personnel 122, in particular, is determined.  By means of difference formation, the differences, in particular with regard to a position and/or a siting and/or an orientation of the patient 105 and/or of the operating personnel 122, between the individual image recordings is determined and therefrom, a movement of the patient 105 and/or of the operating personnel 122 is deduced.” ([0044]). Images taken by the cameras contain data indicative of a position, which is a biometric parameter determined using the first picture and first camera. Therefore, identifying a subset of pixels as pixels of the “difference image” is accomplished in Dresel using data indicative of the at least one determined biometric parameter of the subject of interest (“position of the object” [0015]) determined using the at least one first picture, as recited by the claim 1. Even if the images taken at different times that are used to determine a physiological parameter were to come from the same camera, the data used are indicative of a position of the object which is the at least one 

The Appellants assert that “there is no disclosure … that one of the image recordings had been used to determine a biometric parameter data, which data is then used to identify a subset of pixels in another image recording taken by another image recording element, as recited in claim 1.”

Examiner respectfully disagrees.
Claim 1 does not recite that “one of the image recordings had been used to determine a biometric parameter data, which data is then used to identify a subset of pixels in another image recording taken by another image recording element.” Rather, claim 1 recites “identifying a subset of pixels of the at least one second picture taken by the second digital camera, using data indicative of the at least one determined biometric parameter of the subject of interest determined using the at least one first picture, that defines a region of interest from which at least one physiological parameter of the subject of interest is to be determined.” Dresel teaches determining the “position of the object” ([0015]) as a biometric parameter data. Images taken by the cameras contain data indicative of a position, which is a biometric parameter determined using the first picture and first camera. Therefore, the data acquired by the second digital camera are indicative of the at least one determined biometric parameter of the subject of interest determined using the at least one first picture because the data are indicative of the position of the object. Furthermore, the data indicative of the position of the object are 


The Appellants assert that “subtracting first image data from second image data does not disclose identifying a subset of pixels. Also, there is no disclosure by Dresel et al. of determining the ‘"difference image” by comparing a position of the patient 105 outside receiving region 104 (examination space) and a position of the patient 105 inside the receiving region 104. Notably, breathing is the only function mentioned by Dresel et al. that may be characterized as a physiological parameter, as defined by the present Specification. Although breathing may be detected by comparing two images of the patient’s body at different times, there is no apparent practical reason that the one image would be taken of the patient 105 outside the receiving region 104 and the other image to be taken of the patient 105 inside the receiving region 104.” (Page 14).

Examiner respectfully disagrees.
The difference image will contain a subset of pixels from the second picture taken by the second digital camera. Therefore, Dresel’s method teaches identifying a subset of pixels of at least one picture (second picture(s)) that defines a region of interest (for example, a moving chest of the patient) from which at least, one physiological parameter of the subject of interest is to be determined (breathing). Also, comparing a position of the patient outside receiving region (examination space) and a position of the patient inside the receiving region is not in the claim. The claim recites “using data 

Independent claims 8 and 11 are not patentable over the prior art for the same reasons as discussed above with reference to claim 1.

Dependent claims 2, 7, 12-17, and 20 are not patentable over the prior art because they depend from independent claims 1, 8, and 11.

Dependent claims 3-6, 9-10, and 18-19 are not patentable over the prior art because they depend from independent claims 1, 8, and 11.



Respectfully submitted,
/AB/ 
Examiner, Art Unit 3793 
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793   
                                                                                                                                                                                                     /NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.